The plaintiff loaned to the defendant Hatch the sum of fifty thousand dollars, November 10, 1891, for which Hatch, on that day, executed to him his promissory note, payable one day after its date. November 3, 1892, as security for the payment of four thousand dollars of said indebtedness, Hatch executed to the plaintiff a conveyance of certain lands in Alameda County, which was recorded in the office of the county recorder on the following day. This deed, though absolute in form, was intended as a mortgage, and on November 4, 1892, the plaintiff executed and delivered to Hatch a defeasance, which, after reciting the execution of the deed, and the property conveyed thereby, contained the following: "And whereas, said deed is absolute in form, yet in fact is intended as security for the payment of the sum of four thousand dollars loaned by said Newhall to said A.T. Hatch, now this defeasance witnesseth, That the said George A. Newhall, for himself, and for his heirs, executors, administrators, and assigns, hereby binds himself and agrees to reconvey the hereinabove mentioned and described property unto the said A.T. Hatch, his heirs, executors, administrators, and assigns, at any time, upon the payment to him of said sum of four thousand dollars and his demand for a deed to said property."
This defeasance was not recorded. September 20, 1895, Hatch renewed his note of November 10, 1891, by making a new promissory note of that date for the same amount, payable one day after its date. The four thousand dollars secured by the mortgage of November 3, 1892, was a portion *Page 271 
of the fifty thousand dollars agreed to be paid by this last promissory note, and no part of it, or of any interest thereon, has yet been paid.
April 21, 1896, a judgment was docketed in the office of the clerk of the superior court for Alameda County, in favor of Sherman, Clay  Co., a corporation, — the appellant herein, — and against the defendant Hatch, for the sum of $47,792, and thereby became a lien upon all the real property of Hatch within that county. Under an execution issued upon this judgment, June 22, 1897, the sheriff levied upon and sold to said Sherman, Clay Co. the lands described in the conveyance of November 3, 1892, from Hatch to the plaintiff, and on July 28, 1898, issued to the purchaser a deed therefor.
February 3, 1897, the plaintiff commenced an action in the superior court of Alameda County for the foreclosure of the aforesaid mortgage to him by Hatch, making Sherman, Clay  Co. one of the defendants, under the averment that it claimed some interest or lien upon the lands, but that said claim was subsequent to and subordinate to the mortgage of the plaintiff. In his complaint, the plaintiff set forth the execution of the deed and the terms of the defeasance of November, 1892, and alleged that no part of the said four thousand dollars had been paid. Sherman, Clay  Co. demurred to this complaint, upon the ground that the cause of action set forth therein was barred by the statute of limitations. This demurrer was sustained by the court, and the plaintiff declining to amend, judgment was entered, dismissing the action as against Sherman, Clay  Co. Upon the plaintiff's appeal from this judgment, it was affirmed by this court. (Newhall v. Sherman, Clay  Co., 124 Cal. 509.)
June 27, 1899, upon the going down of the remittitur in the last-named action, the plaintiff commenced the present action, setting forth in his complaint the matter contained in his complaint in the former action, and the additional averment that on September 20, 1895, and prior to the accrual to Sherman, Clay Co. of any claim or interest in the mortgaged premises, the defendant Hatch made and subscribed, in writing, a new promise to pay the said four thousand dollars secured by the mortgage of November 3, 1892. A demurrer to the complaint on behalf of Sherman, Clay  Co. was overruled, and thereupon said defendant filed its answer, denying the new promise by Hatch, and pleading the statute of limitations; also, setting forth its ownership of *Page 272 
the land by virtue of its aforesaid purchase at the execution sale, and in addition thereto, setting forth the proceedings in the former action by the plaintiff, and alleging that the same constituted a bar to the plaintiff's right to maintain the present action. Upon the trial the court made findings of fact substantially as above set forth, and rendered judgment in favor of the plaintiff. From this judgment and an order denying a new trial Sherman, Clay  Co. have appealed.
1. The judgment in the former action did not constitute a bar to the plaintiff's right of recovery herein. That judgment was rendered upon sustaining a demurrer to the complaint, and the question determined by the judgment was, that upon the facts set forth in that complaint the statute of limitations was a bar to the plaintiff's right to maintain the action. In that action the plaintiff sought to recover upon an obligation alleged to have been made in November, 1892, whereas in the present action his right of recovery is also based upon the additional promise of Hatch, made in September, 1895, — an issue which was not presented in the former action, and which could not have been determined therein. "That only is deemed to have been adjudged in a former judgment which appears upon its face to have been so adjudged, or which was actually and necessarily included therein or necessary thereto." (Code Civ. Proc., sec. 1911.) A judgment rendered upon sustaining a demurrer to the complaint upon the ground that the facts stated therein do not entitle the plaintiff to a recovery will be a bar to an action for a recovery upon the same facts, but if other facts are stated which supply the defects in the first statement, or which present a different cause of action, the judgment upon the demurrer will not be a bar to the second action. (Terry v. Hammonds, 47 Cal. 32; Los Angelesv. Mellus, 59 Cal. 444; Morrell v. Morgan, 65 Cal. 575.)
2. The four thousand dollars for which Hatch executed to the plaintiff his mortgage of November 3, 1892, was a part of the fifty thousand dollars loaned to him by the plaintiff, November 10, 1891, and for which he had then given his note. On September 20, 1895, the statute of limitations had not run upon this note, and its renewal by Hatch on that day had the effect to continue his original liability for the term named in the new obligation. Until the expiration of that term there was no point of time at which the statute would have *Page 273 
been available to Hatch to defeat his liability for the four thousand dollars secured by the mortgage, and the lien of the mortgage was therefore not extinguished when the present action was commenced. (London etc. Bank v. Bandmann, 120 Cal. 220;1Southern Pacific Co. v. Prosser, 122 Cal. 413.)
At the time the note was renewed, Hatch was the owner of the land, and the plaintiff was the owner of the debt. They were the only parties interested in the transaction, or that would be affected thereby, and the effect of this renewal of the obligation could not be impaired by any subsequent acts of others. The renewal had the same effect with reference to persons thereafter dealing with the land as if Hatch had then executed a mortgage for that amount. The appellant did not acquire its lien upon the lands until April 21, 1896, and as the lien of the plaintiff's mortgage was at that time in full force, the appellant's lien was subordinate thereto. When the plaintiff sought, in February, 1897, to foreclose his mortgage, the appellant herein was informed by the complaint in that action that his claim upon the land was that of a mortgagee, and notice was thereby imparted to it of all the terms of the mortgage which would have resulted from an inquiry on its part in reference thereto, — one of which was, that the indebtedness had been renewed by Hatch in 1895; and as the appellant is chargeable with all that such inquiry would have disclosed, it follows that it purchased the land at the execution sale with notice of the fact that the plaintiff's mortgage was a prior lien thereon.
3. If the appellant had intended to claim that the plaintiff was estopped from asserting the lien of his mortgage against the rights of the appellant by reason of any conduct or representation in reference thereto, this defense should have been specially pleaded. The proceedings in the former suit were set forth at length, and the judgment therein properly pleaded as a bar to the present right of recovery, but the defense of an estoppel in pais is distinct from that of an estoppel by record, and the facts constituting such defense are new matter, which must be specially pleaded. (Davis v. Davis, 26 Cal. 23;2Etcheborne v. Auzerais, 45 Cal. 121.) No defense of this nature is contained in the answer of the appellant, nor is there any finding by the court of facts supporting such defense, and an examination of the record fails to show that *Page 274 
any evidence was introduced at the trial from which such defense could have been established.
The representations or conduct of the plaintiff upon which the appellant relies as an estoppel in pais is his failure to set forth the promise of September 20, 1895, in the complaint in the former action, or to amend said complaint in that respect, and in allowing judgment therein to be entered against him. It is not shown that the appellant, or any one on its behalf, made any inquiry of the plaintiff respecting a renewal of the mortgage, or that the plaintiff made any direct statement to it respecting the same. Mere silence on the part of a party will not create an estoppel, unless he was under some obligation to speak, and a party invoking such estoppel must show that it was the duty of the other to speak, and that he has not only been induced to act by reason of such silence, but that the other had reasonable cause to believe that he would so act. There was nothing in the relations between the appellant and the plaintiff which made it the duty of the plaintiff to inform the appellant that Hatch had renewed his obligation. The plaintiff's lien upon the land was superior to that of the appellant, and he was under no duty towards the appellant requiring him to volunteer any information regarding this lien, or the time when it would expire. Docketing the judgment against Hatch did not give to the plaintiff any constructive notice of the appellant's interest in the land, and it was not shown that the plaintiff had any actual notice thereof. The appellant did not inform him of its intention to issue an execution upon its judgment, or to purchase the land at the sale thereunder, and it does not appear that the plaintiff had any knowledge or notice, at any time before the commencement of the present action, that the appellant contemplated issuing an execution upon its judgment, or purchasing the land at the sale thereunder.
There was no evidence at the trial that the plaintiff made any statement to the appellant with reference to the promise of September 20, 1895, and it is only by way of inference that it can be claimed that the appellant made the purchase in reliance upon the facts alleged in the former complaint. At the time this promise was made, the appellant had no interest in the mortgaged premises, and before it took any steps towards purchasing the land it was informed by the plaintiff, *Page 275 
in his complaint in the former action, that Hatch had executed the mortgage to him. By that complaint the appellant was informed that Hatch had subjected the land to a mortgage, and it knew that this mortgage had not been discharged of record. Under a similar state of facts, it was said of such a purchaser: "He further knew, as matter of law, that, under the statute of limitations, a renewal of the note was a possible event. He might, and as a prudent man he ought, before concluding his purchase, to have sought out Lent (the plaintiff) and inquired of him as to whether the note had been renewed in fact. If, on such application, Lent (the plaintiff) had told him that there had been no renewal, and if, thereupon, Chambers (the appellant), on the faith of the statement, had closed the trade and paid his money for the land, Lent (the plaintiff) would have been estopped from setting up the mortgage against the man whom his own false suggestions had misled. Not having pursued that course, however, Chambers (the appellant) must be understood to have bought and taken his conveyance subject to all hazards." (Lent v. Morrill, 25 Cal. 492. )
The appellant must also be deemed to have known, as matter of law, that the judgment dismissing the action was not a bar to another action upon a different statement of the facts, and that the plaintiff could quite as readily commence another action, setting forth the renewal, as to amend the complaint in that action by setting up the same fact. In assuming, however, that because the plaintiff took an appeal from the judgment instead of amending his complaint, the defects upon which the demurrer was sustained could not be obviated, the appellant relied upon its own judgment, and not upon any statement or representation of the plaintiff. The conduct of the plaintiff in this respect was purely within his legal rights, and any inference which the appellant might draw therefrom would not estop the plaintiff from asserting his rights. While the date of the mortgage set forth in the former complaint showed that the statute of limitations had run before that action was commenced, there was no statement therein that the debt had become barred, nor were the facts therein stated inconsistent with those set forth in the present complaint.
The judgment and order are affirmed.
Garoutte, J., Van Dyke, J., Beatty, C.J., and Temple, J., concurred.
1 65 Am. St. Rep. 179.
2 85 Am. Dec. 157. *Page 276